         Case 3:17-cv-00039-JD Document 225 Filed 11/08/18 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                                        Civil Minutes


 Date: November 8, 2018                                             Judge: Hon. James Donato

 Time: 26 Minutes

 Case No.       C-17-00039-JD
 Case Name      Federal Trade Commission v. D-Link Corporation et al

 Attorney(s) for Plaintiff(s):   Jarad Brown/Kevin Moriarty
 Attorney(s) for Defendant(s):   Brock S. Weber/S.J. Christine Yang/Michael Pepson/John J.
                                 Vecchione

 Deputy Clerk: Lisa R. Clark                                   Court Reporter: Kathy Sullivan

                                       PROCEEDINGS

Discovery Hearing - Held

                                   NOTES AND ORDERS

The FTC agrees not to argue an omissions claim at trial. D-Link Systems’ discovery letter, Dkt.
No. 163, is denied in all other respects.
